[g201512102039565691131.jpg]

Exhibit 10.2

 

September 1, 2015

 

Mark E. Brody

Interim Chief Financial Officer and Treasurer

500 Fifth Avenue

New York, NY 10110

 

 

Re:Interim Chief Executive Officer Offer Letter

 

Dear Mark:

 

On behalf of Vince Holding Corp. (the “Company”), we are pleased to offer you
this letter agreement (this “Agreement”), which sets forth all of the terms and
conditions of your employment as Interim Chief Executive Officer of the Company.

 

1.

Term of Employment.  Your employment with the Company under this Agreement will
commence on September 1, 2015.  Your employment with the Company will be
“at-will,” and will be terminable by you or the Company at any time and for any
reason (or no reason).

2.

Title and Reporting.  During the term of your employment with the Company under
this Agreement, you will serve as the Interim Chief Executive Officer of the
Company and you will report directly to the Company’s Board of
Directors.  During your term of employment with the Company, you will also serve
as the Chief Executive Officer of Vince Intermediate Holding LLC and Vince LLC,
for which you will receive no additional compensation.

3.

Duties and Responsibilities. You will have the duties and responsibilities that
are normally associated with the position described above and such additional
executive responsibilities as may be reasonably prescribed by the Board of
Directors of the Company from time to time that are not materially inconsistent
with your position.  During your period of employment, you will devote
substantially all of your business time, energy and efforts to your obligations
hereunder and to the affairs of the Company; provided that the foregoing shall
not prevent you from (i) participating in charitable, civic, educational,
professional, community or industry affairs, and (ii) managing your passive
personal investments, in each case, so long as such activities, individually or
in the aggregate, do not materially interfere with your duties hereunder or
create a potential business conflict.

4.

Base Salary.  During your employment with the Company, you will receive a
monthly base salary at a rate of $62,804.17 per month (prorated for any partial
month), payable in accordance with the Company’s regular payroll policies.  Your
base salary will be subject to review by the Board of Directors of the Company
from time to time, provided that your base salary may never be decreased from
the base salary then in effect without your prior consent.

1

 

--------------------------------------------------------------------------------

[g201512102039565691131.jpg]

5.

Employee Benefits.  You will be entitled to participate in the employee and
fringe benefit plans and programs (including, without limitation, medical,
dental, vision, retirement and disability and life insurance) of the Company in
effect during your employment that are generally available to the senior
management of the Company, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and programs. 

6.

Business Expenses.  Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, you will be
reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses (including reasonable coach-class
travel accommodations, hotel accommodations, automobile rental, cell phone and
meals) incurred and paid by you during the period of your employment with the
Company and in connection with the performance of your duties to the
Company.  In addition, during the period of your employment with the Company,
the Company will reimburse you, in accordance with the Company’s expense
reimbursement policy, and on a tax grossed-up basis, for the reasonable cost of
roundtrip airfare between your home and the Company’s principal offices and the
reasonable cost of temporary housing near the Company’s New York City
office.  Any such reimbursements shall be made on a monthly basis, provided
however, that for purposes of complying with Section 409A of the Internal
Revenue Code (“Section 409A”), and to the extent that such reimbursements
(including any tax gross-ups) or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Section 409A,
(A) all such expenses or other reimbursements shall be made on or prior to the
last day of the calendar year following the calendar year in which such expenses
are incurred by you, (B) any right to such reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any calendar year shall in any way affect your expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
and (D) any tax gross-up payments hereunder shall be paid no later than the end
of calendar year following the calendar year in which you remit the related
taxes.

7.

No Assignments. This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any right or obligation hereunder without first
obtaining the written consent of the other party hereto.

8.

Withholding Taxes.  The Company may withhold from any and all amounts payable to
you hereunder such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

9.

Governing Law.  The terms of this Agreement and your employment with the Company
will be governed by the laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

10.

Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between you and the
Company with respect

2

 

--------------------------------------------------------------------------------

[g201512102039565691131.jpg]

to the subject matter hereof, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by you and the
Company. 

* * * * * * * *

 

3

 

--------------------------------------------------------------------------------

 

On behalf of the Company, we are pleased to offer you this role and the
compensation package set forth in this Agreement.  We look forward to you
joining our team.  

 

Very truly yours,

 

VINCE HOLDING CORP.

 

 

 

By:/s/ Marc Leder

Name:Marc Leder

Title: Chairman of the Board of Directors

 

 

 

Accepted:

 

 

Dated:  September 1, 2015/s/ Mark E. Brody

Mark E. Brody

 

 

 